Case 3:20-cv-05990-MAS-LHG Document 34 Filed 06/17/20 Page 1 of 9 PageID: 346




                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY


 LEAGUE OF WOMEN VOTERS OF
 NEW JERSEY, NAACP NEW JERSEY
 STATE CONFERENCE, WILLIAM M.                   No. 20-cv-05990-MAS-LHG
 RIGGS, SHAMISA ZVOMA, and
 DEBORAH J. RISKA,
                                              STIPULATION AND ORDER
                   Plaintiffs,                      GRANTING
                                             PRELIMINARY INJUNCTION
 v.

 TAHESHA WAY, in her official capacity
 as Secretary of the State of New Jersey,

                   Defendant.



      WHEREAS, on May 18, 2020, Plaintiffs League of Women Voters of

New Jersey, NAACP New Jersey State Conference, and William M. Riggs

filed their Complaint, ECF No. 1, against Defendant Secretary Tahesha Way

(“Defendant”), in her official capacity as Secretary of the State of New

Jersey, alleging that New Jersey’s existing signature verification procedures

for mail-in voting violate the First and Fourteenth Amendments of the United

States Constitution; and

      WHEREAS, on June 3, 2020, Plaintiffs League of Women Voters of

New Jersey, NAACP New Jersey State Conference, William M. Riggs,

Shamisa Zvoma, and Deborah J. Riska (collectively, “Plaintiffs”) filed their
                                       1
Case 3:20-cv-05990-MAS-LHG Document 34 Filed 06/17/20 Page 2 of 9 PageID: 347




Amended Complaint, ECF No. 11, against Defendant, alleging that New

Jersey’s existing signature verification procedures for both mail-in and

provisional voting violate the First and Fourteenth Amendments of the

United States Constitution; and

      WHEREAS, on June 3, 2020, Plaintiffs filed a motion for a

preliminary injunction with supporting declarations and a supporting

memorandum of law; and

      WHEREAS, Plaintiffs and Defendant (collectively, the “Parties”)

have agreed to the provisions set forth herein to resolve Plaintiffs’ pending

motion for a preliminary injunction, which provisions shall govern only the

primary election scheduled to take place in New Jersey on July 7, 2020; and

       WHEREAS, the Parties agree that this Stipulation and Order is not a

final judgment, does not resolve Plaintiffs’ claims except as to the July 7,

2020 primary elections, and is entered without prejudice to any claims,

defenses, or potential relief respecting any future elections;

      WHEREAS, this Stipulation and Order shall not be construed as an

admission by Defendant as to the merits of Plaintiffs’ claims;

      NOW, THEREFORE, IT IS STIPULATED AND AGREED, by

and among the Parties, and HEREBY ORDERED by the Court, as

follows:


                                         2
Case 3:20-cv-05990-MAS-LHG Document 34 Filed 06/17/20 Page 3 of 9 PageID: 348




      1.      Plaintiffs’ motion for a preliminary injunction, ECF No. 12, is

granted.

      2.      Defendant shall forthwith direct all County Boards of Elections and

their members, agents, employees and representatives (collectively, the

“Evaluators”) who are responsible for authenticating or verifying mail-in ballots

pursuant to N.J. Stat. § 19:63-17 and/or authenticating or verifying ballots pursuant

to N.J. Stat. § 19:53C-13 (collectively, “Signature Matching”), as follows:

           a. All Evaluators shall receive, and be directed to comply with,

              written guidance stating as follows:

              When verifying signatures, evaluators should keep in mind that
              everyone writes differently, and no one signs their name exactly the
              same way twice. Some variation in signatures is to be expected. There
              are many factors that can lead to signature variance, including but not
              limited to age, disability, underlying health conditions, writing
              implement/surface, level of concentration, and educational
              background. Studies have shown that evaluators are more likely to
              declare genuine signatures to be non-genuine than they are to accept a
              non-genuine signature as genuine. We hope to prevent these errors.
              Evaluators should presume that the documents were signed by the
              same person and must accept a signature as valid unless there is a clear
              discrepancy that cannot be reasonably explained.

           b. Evaluators shall track all mail-in and provisional ballots that are

              tentatively rejected due to Signature Matching or because a signature

              is missing. Within 24 hours after the decision has been made to

              tentatively reject a ballot due to a signature, Evaluators shall issue a

              Cure Letter to the voter whose ballot has been tentatively rejected. The
                                          3
Case 3:20-cv-05990-MAS-LHG Document 34 Filed 06/17/20 Page 4 of 9 PageID: 349




             Cure Letter shall inform the voter that their ballot has been tentatively

             rejected because the ballot envelope did not have a signature or the

             signature could not be verified using the voter’s signature on file.

         c. Every Cure Letter sent pursuant to Subparagraph 2(b) above shall

             include:

                   i. A Cure Form, pre-printed with the voter’s name, which shall

                        instruct the voter that they may cure the signature impairment

                        by completing the form and returning it to the Board of

                        Elections in person, by fax, or by email at or before 2:00 p.m.

                        on July 23, 2020, or by mail such that it is received by the

                        Board of Elections by close of business on July 23, 2020; and

                        (ii) a postage-paid, addressed envelope that the voter may use

                        to return the form if they elect to do so by mail. Cure Forms

                        shall not be referred to as affidavits and shall not be required

                        to be sworn. Voters shall not be required to submit any form

                        of hard-copy identification document or copy thereof in order

                        to cure a signature impairment, but may do so in accordance

                        with Paragraph 2(d)(ii) below.

         d. Cure Forms shall solicit the voter to:

                   i. Declare that they submitted their provisional or mail-in ballot;


                                           4
Case 3:20-cv-05990-MAS-LHG Document 34 Filed 06/17/20 Page 5 of 9 PageID: 350




                  ii. Verify their identity by either:

                         1. Providing their Driver License Number or Motor

                            Vehicle Commission Non-driver ID Number; or,

                         2. If the voter does not have a Driver License Number or

                            Motor Vehicle Commission Non-driver ID Number,

                            providing the last four digits of their Social Security

                            Number; or,

                         3. If the voter has neither a Driver License Number,

                            Motor Vehicle Commission Non-driver ID Number, or

                            the last four digits of their Social Security Number,

                            attaching a legible copy of a state-accepted form of

                            identification, which shall include a sample ballot

                            which lists the voter’s name and address; an official

                            federal, State, county or municipal document which

                            lists the voter’s name and address; or a utility

                            or telephone bill or tax or rent receipt; and

                 iii. Sign and date the form prior to returning it.

          e. If a voter timely returns a completed Cure Form and the information

             provided verifies their identity, their otherwise valid mail-in or

             provisional ballot shall be counted in the final election results


                                          5
Case 3:20-cv-05990-MAS-LHG Document 34 Filed 06/17/20 Page 6 of 9 PageID: 351




             irrespective of any impairment previously identified as a result of

             Signature Matching. If a voter elects to attach a copy of a State-

             accepted identification document to their Cure Form pursuant to

             Paragraph 2(d)(ii)(3) above, the address listed on such document need

             not match the voter registration address provided that the document

             otherwise verifies the voter’s identity.

         f. Under no circumstances may Cure Forms be verified or

             authenticated using Signature Matching.

          g. A provisional or mail-in ballot may not be rejected due to signature

             impairment unless Evaluators comply with all provisions of this

             Paragraph 2.

      3. Defendant shall issue guidance advising each County Board of

         Elections to, at a minimum, meet in advance of Election Day and eight

         days after Election Day in order to discharge their duties pursuant to

         Paragraph 2, and to thereafter meet regularly in order to accomplish the

         same.   Such guidance shall encourage these meetings to occur in

         addition to any other statutorily mandated meetings of the Board.

      4. Defendant shall direct each County Board of Elections to report to the

         New Jersey Division of Elections the following information on July 15,

         2020:


                                          6
Case 3:20-cv-05990-MAS-LHG Document 34 Filed 06/17/20 Page 7 of 9 PageID: 352




            a. Whether they have completed processing all mail-in and

               provisional ballots pursuant to Paragraph 2(b); and

            b. If such processing has not been completed, (i) the number of

               mail-in and provisional ballots pending staff review; (ii) by when

               staff review of the received mail-in and provisional ballots will

               be completed; (iii) the number of mail-in and provisional ballots

               that have been set aside for County Board of Elections review,

               but have not yet been acted on by the Board, and (iv) when the

               Board intends to meet to process those ballots.

      5. Defendant shall provide to Plaintiffs’ counsel the information

         contained in the reports received pursuant to Paragraph 4.

      6. Defendant shall direct the New Jersey Division of Elections to conduct

         a public awareness and education campaign in advance of the July 7,

         2020 primary election concerning the importance of a voter’s signature

         on their mail-in or provisional ballot.       Such campaign shall be

         reasonably designed so as to (i) alert voters that provisional and mail-

         in ballots are verified using Signature Matching; (ii) inform voters that

         in the event a ballot is tentatively rejected as a result of Signature

         Matching, voters are entitled to receive notice of the tentative rejection

         and an opportunity to cure the purported impairment; and (iii) provide


                                        7
Case 3:20-cv-05990-MAS-LHG Document 34 Filed 06/17/20 Page 8 of 9 PageID: 353




           voters with a basic understanding of the notice and cure process set

           forth in Paragraph 2 above.       The information described in this

           Paragraph 6 shall, at minimum, appear on the Division of Elections’

           website and social media pages, and be made available to counties and

           advocacy groups to disseminate.

      7.     The relief set forth herein shall be implemented without delay and

so as to be effective for the primary election scheduled to take place in New

Jersey on July 7, 2020.

      8.     This Stipulation and Order is not a final judgment, does not resolve

Plaintiffs’ claims except as to the July 7, 2020 primary election, and is entered

without prejudice to any claims, defenses, or relief respecting future elections.

      9.     The bond requirement of Fed. R. Civ. P. 65(c) is waived.



STIPULATED AND AGREED AS TO FORM AND ENTRY:

 CAMPAIGN LEGAL CENTER                        NEW JERSEY OFFICE OF THE
                                              ATTORNEY GENERAL

  /s Danielle Lang      .                     s/Susan M. Scott
                                              ___________________
 Danielle Lang*                               Susan M. Scott
 Rob Weiner*                                  Deputy Attorney General
 Ravi Doshi*                                  25 Market Street
 Dana Paikowsky*^                             P.O. Box 112
 1101 14th Street NW, Suite 400               Trenton, NJ 08625
 Washington, DC 20005

                                              Counsel for Defendant
                                        8
Case 3:20-cv-05990-MAS-LHG Document 34 Filed 06/17/20 Page 9 of 9 PageID: 354




     ! !   !!%

   //////////
 ///////////////////
 ;0==0  0D5<0=
   0==0 0D5<
 0E83!41>F8CI
   0BC C7'CA44C'D8C4       
 #4F,>A:#,         

 #    '   

  V5\DQ+D\JRRG
 ///////////////////
 &H0=0H6>>3
 =3A40"27A8BC80=
 4=0;%0C4;
  %0A:%;024'D8C4 
 #4F0A:#4F4AB4H          

       

  ??;820C8>=B5>A03<8BB8>=
   ?4=38=6

 .!824=B438=>=;HBD?4AE8B8>=
 1H0=84;;4!0=60A<4<14A







(78B////30H>5/////////////
     ////30H>5/
                 /////////////         
                                         




                                        "82704;'78??
                                        )=8C43'C0C4B8BCA82CD364



                                          
